Case 1:18-cv-20864-JLK Document 43 Entered on FLSD Docket 09/04/2019 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 1:18-cv-20864-JLK

 JOSE VELAZQUEZ,

        Plaintiff,

 vs.

 GATOR PARK, INC.,

        Defendant.
                                /

    PLAINTIFF’S MOTION FOR RELIEF FROM JUDGMENT OR TO RECONSIDER
      ENTRY OF JUDGMENT AND INCORPORATED MEMORANDUM OF LAW

        Plaintiff, JOSE VELAQUEZ, by and through undersigned counsel and pursuant to Rule

 60 of the Federal Rules of Civil Procedure and other applicable law, hereby files this Motion for

 Relief from Judgment or to Reconsider Entry of the Court’s Final Order of Dismissal Without

 Prejudice for Failure to File Pre-Trial Stipulation, and in support thereof, states as follows:

        1.      This Action involves Jose Velazquez’s claims for damages arising from personal

 injuries and damages suffered during an airboat tour accident on May 30, 2015. Doc. 33. Mr.

 Velazquez claims the Defendant, Gator Park, Inc., is liable for the damages suffered by Mr.

 Velazquez. Doc. 33.

        2.      During this litigation, this Court entered an Order requiring a Joint Pretrial

 Statement be filed on August 30, 2019. In the weeks leading up to this deadline, lead counsel for

 the Plaintiff, Zaid Hassan, and local counsel for the Plaintiff, Joel Ewusiak, communicated

 numerous times regarding the deadline and the requirements of the Joint Pretrial Statement.




                                              Page 1 of 9
Case 1:18-cv-20864-JLK Document 43 Entered on FLSD Docket 09/04/2019 Page 2 of 9




           3.   During this time period, Hurricane Dorian was also turning in the Atlantic, and on

 August 30, 2019, weather forecasts indicated Hurricane Dorian was likely to make landfall on the

 Florida peninsula as a major hurricane.

           4.   With preparations underway for the approaching hurricane, Plaintiff’s lead counsel

 contacted defense counsel concerning a rough draft of the Joint Pretrial Statement that he had

 prepared for review by Plaintiff’s local counsel and to determine if defense counsel was agreeable

 to continue or extend the August 30, 2019 deadline for the Joint Pretrial Statement.

           5.   On August 30, 2019, defense counsel agreed to the proposed extension of time and

 indicated that he was out of the office preparing for the approaching hurricane:

 “Yes, go ahead.I am out today prepping for the hurricane.I do not think we will be open Tuesday

 or Wednesday depending on how the storm track goes.” See Exhibit 1.

           6.   Due to the weather reports on Friday, August 30, 2019, schools and courts

 throughout Florida closed on September 3, 2019, with some remaining closed as of the date of this

 filing.

           7.   This Court was closed on September 3, 2019 due to the Hurricane.

           8.   Because Plaintiff’s counsel reasonably believed that defense counsel was out of the

 office, and because the Court was closed, Plaintiff’s counsel intended to file a Motion to Continue

 or Extend the Joint Pre-Trial Statement deadline on September 4, 2019. Prior to the filing,

 however, this Court entered the Final Order, dismissing the Plaintiff’s claims without prejudice.

 Doc. 42. Undersigned counsel now appreciates that the Motion to Continue or Extend should have

 been filed previously, and asserts this failure was the result of confusion arising from Hurricane

 Dorian, mistake, and excusable neglect.




                                            Page 2 of 9
Case 1:18-cv-20864-JLK Document 43 Entered on FLSD Docket 09/04/2019 Page 3 of 9




        9.      Furthermore, the Final Order results in extreme prejudice to Plaintiff, Mr.

 Velazquez himself, through no fault of his own. Specifically, while the dismissal is without

 prejudice, undersigned counsel believes that defense counsel will argue that any subsequent re-

 filing of the claims are time barred under the applicable statute of limitations. Therefore, while the

 Final Order is “without prejudice,” the harsh, final result imposed on Mr. Velazquez may be the

 inability to have his case decided on the merits due to the brief delay in filing of the Joint Pretrial

 Statement under unusual circumstances.

        10.     The Federal Rules of Procedure allow the Court to provide relief, upon timely

 motion, from an Order based on mistake, inadvertence, surprise, excusable neglect and any other

 justifiable reason. Fed. R. Civ. Pro. Rule 60(b).

        11.     This Motion is timely, as it is filed on the same day as the date the Final Order was

 entered, and only one business day after the deadline for submission of the Joint Pretrial Statement.

        12.     Plaintiff, Mr. Velazquez, respectfully requests this Court to reconsider the Final

 Order, to re-docket the case, and to allow the parties to file the Joint Pretrial Statement as soon as

 possible, with permission from the Court.

        13.     Pursuant to Local Rule, counsel for Plaintiff has conferred with counsel for

 Defendant concerning the relief requested in this Motion. Counsel for Defendant opposes the

 requested relief.

                                    MEMORANDUM OF LAW

        Through this Motion, Plaintiff respectfully requests the Court to vacate and reconsider its

 Order of Dismissal Without Prejudice for Failure to File the Pre-Trial Stipulation based on Rule

 60 of the Federal Rules of Civil Procedure, as well as other applicable law. This Court may provide

 relief, upon a timely motion, to a party or its representative from a Final Order for “mistake,



                                              Page 3 of 9
Case 1:18-cv-20864-JLK Document 43 Entered on FLSD Docket 09/04/2019 Page 4 of 9




 inadvertence, surprise, or excusable neglect” as well as “any other reason that justifies relief.” As

 set forth more thoroughly below, while the Parties regret that the Pre-Trial Statement was not filed

 on Friday, August 30, 2019, this failure resulted from a convergence of multiple issues that satisfy

 the requirements of Rule 60, to wit, mistake, inadvertence and excusable neglect.

           Specifically, although communications regarding the Joint Pretrial Statement were ongoing

 between Plaintiff’s lead counsel and local counsel, as well as between Plaintiff’s counsel and

 defense counsel, prior to the deadline, the parties did not file the Joint Pretrial Statement, as the

 parties had agreed to file a motion for extension of time, and the attorneys and clients located in

 Florida were, on the date of the deadline, preparing for Hurricane Dorian, at the time believed to

 be heading to and impacting all of Florida as a catastrophic major hurricane. In fact, this Court,

 along with numerous state courts, announced on August 30, 2019 that the courts would be closed

 on at least September 3, 2019.1 As a result of the convergence of these issues, Plaintiff’s lead

 counsel mistakenly believed that the motion for extension of time or continuance of the Joint

 Pretrial Statement deadline requirements could be filed after August 30, 2019.

           Importantly, justice also requires that the Court set aside and/or reconsider the Final Order.

 Due to mistake, inadvertence, and excusable neglect of counsel, the Plaintiff’s claim may be

 irreparably harmed, unfairly prejudicing the Plaintiff due to actions or inactions of lead counsel

 and misunderstandings and confusion in light of the impending hurricane. Indeed, while the Final

 Order is “without prejudice,” the effect of the Final Order, which requires the Plaintiff to re-file

 the case, may have the effect of totaling barring the Plaintiff’s claim due to a Statute of Limitations

 defense (i.e., this accident occurred on May 30, 2015). Solis v. CitiMortgage, Inc., 700 F. App'x

 965, 969 (11th Cir. 2017)(“Where a dismissal has the effect of precluding an appellant from



 1
     Several courts throughout Florida remain closed as of the date of this filing.
                                                Page 4 of 9
Case 1:18-cv-20864-JLK Document 43 Entered on FLSD Docket 09/04/2019 Page 5 of 9




 refiling her claim because the statute of limitations has run, the dismissal is ‘tantamount to a

 dismissal with prejudice.’”)

     I.      LEGAL STANDARD

          Rule 60(b) of the Federal Rules of Civil Procedure provides, in part: “[o]n motion and just

 terms, the court may relieve a party or its legal representative from a final judgment, order, or

 proceeding for the following reasons: (1) mistake, inadvertence, surprise, or excusable neglect; ...

 or (6) any other reason justifying relief.” Rule 60(b) is interpreted by Federal Courts to encompass

 motions for reconsideration. See Monticello Ins. Co. v. Dynabilt Manufacturing Co., 2005 WL

 2578715 (M.D. Fla. Oct. 13, 2005); 11 Charles Alan Wright et al., Federal Practice & Procedure

 § 2810.1 (3d ed. 2017). 2

          The circumstances here, including the impending hurricane, an agreement with defense

 counsel regarding an extension for the submission of the Joint Pretrial Statement, and the

 subsequent closure of the Court warrant relief from the Final Order under Rule 60(b). The Southern

 District of Florida has previously set aside final judgments in circumstances involving hurricanes

 under Rule 60(b). See Montero v. Potter, 174 F. App’x 489, 491, 2006 WL 827294 (11 th Cir.

 2006) (finding it improper to deny Rule 60(b) motion); see also Hurtado v. Balerno Int’l, Ltd., no.

 17-6220-CIV, 2018 WL 4053122, at *4 (S.D. Fla. Aug. 24, 2018) (finding good cause existed for

 failing to respond to a complaint where numerous hurricanes in 2017 impacted the filing).

          Failing to comply with a deadline can also serve as a basis for a motion to reconsider and

 a motion under Rule 60(b). See Monticello Ins. Co. v. Dynabilt Manufacturing Co., 2005 WL



 2
    “A motion for reconsideration must demonstrate why the court should reconsider its prior
 decision and ‘set forth facts or law of a strongly convincing nature to induce the court to reverse
 its prior decision.’” Florida College of Osteopathic Med., Inc. v. Dean Witter Reynolds, Inc., 12
 F. Supp. 2d 1306, 1308 (M.D. Fla. 1998).
                                              Page 5 of 9
Case 1:18-cv-20864-JLK Document 43 Entered on FLSD Docket 09/04/2019 Page 6 of 9




 2578715, *2 (M.D. Fla. Oct. 13, 2005) (“’For purposes of Rule 60(b), ‘excusable neglect’ is

 understood to encompass situations in which the failure to comply with a filing deadline is

 attributable to negligence.”) (citations omitted).

        For purposes of determining whether a Rule 60(b) motion should be granted, this Court

 should consider: “Whether a party’s neglect of a deadline may be excused is an equitable decision

 turning on ‘all relevant circumstance surrounding the party’s omission,’ including (1) the danger

 of prejudice to the opposing party, (2) the length of the delay and its potential impact on judicial

 proceedings, (3) the reason for the delay, including whether it was within the reasonable control

 of the movant, and (4) whether the movant acted in good faith.” Monticello Ins. Co. v. Dynabilt

 Manufacturing Co., 2005 WL 2578715, *2 (M.D. Fla. Oct. 13, 2005) (citing Pioneer Investment

 Serv. Co. v. Brunswick Assoc. Ltd., 507 U.S. 380 (1993)).

        In Monticello, the Court found a one-month delay and failure to timely respond to a motion

 due to “providing assistance to one’s family caused by a severe and devastating hurricane” was

 “clearly excusable neglect within the meaning of Federal Rule of Civil Procedure Rule 60(b).”

 Monticello Ins. Co. v. Dynabilt Manufacturing Co., 2005 WL 2578715, *2 (M.D. Fla. Oct. 13,

 2005). Similarly, in Montero, the Eleventh Circuit found the Southern District improperly denied

 a Rule 60(b) motion filed with a reasonable amount of time (seven days after entry of summary

 judgment), not as a substitute for appeal, and other under circumstances that prevented a trial on

 the merits, prohibiting the claimant there an opportunity to present his case. Id. Among other

 issues, the operative motion was pending during Hurricane Jeanne. Id. The Eleventh Circuit stated

 that the Southern District failed to explain “why the hurricane was not a justifiable basis for

 ‘excusable neglect.’ Rather, it cited as the basis for its ruling, first, its desire to reach a timely




                                              Page 6 of 9
Case 1:18-cv-20864-JLK Document 43 Entered on FLSD Docket 09/04/2019 Page 7 of 9




 disposition of the case, and second, an apparent determination that Montero’s failure to respond to

 the motion was the result of his attorney’s oversight.” Id.

          Here, all factors support granting this motion: (1) no prejudice will result to defendant in

 granting this Motion; (2) substantial prejudice will result to Mr. Velazquez, who’s claim will not

 likely be decided on the merits; and (3) the substantial reasons for the brief delay are justifiable

 mistake and excusable neglect.

    II.      THE FACTS JUSTIFY RELIEF FROM THE FINAL ORDER

          The Final Order indicates the dismissal is without prejudice for refiling under a new case

 number. Doc. 42. However, re-filing under a new case number with a new case assignment will

 result in undue prejudice to the Plaintiff himself. Specifically, Plaintiff’s counsel anticipates that

 if re-filed, the Defendant will argue that the statute of limitations bars any subsequent suit. Given

 this Court’s strong preference for determination of claims on the merits, as opposed to the missing

 of a deadline under these circumstances, relief from the Final Order is justified. Specifically,

 Plaintiff’s claim arguably arose on or about May 15, 2015. If the Defendant argues the statute of

 limitations is four years or less, then any subsequent suit would be time barred (should Defendant

 succeed on such motion). Given the risk to the Plaintiff himself of a re-filed suit being time-barred,

 the Final Order effectively may operate as a final adjudication by virtue of counsel’s failure to file

 the Joint Pre-Trial Statement.

          This is not to say that counsel is unaware of the importance of complying with this Court’s

 deadlines and the Rules of Procedure; rather, counsel respects such deadlines. This was an unusual

 event arising under unusual circumstances. Undersigned counsel represents and acknowledges that

 the Joint Pre-Trial Statement was due on August 30, 2019. Local counsel, Joel Ewusiak, informed

 lead counsel of this deadline and the requirements of this deadline, in addition to this Court’s



                                              Page 7 of 9
Case 1:18-cv-20864-JLK Document 43 Entered on FLSD Docket 09/04/2019 Page 8 of 9




 Order. Lead counsel was to prepare the Joint Pre-Trial Statement and work with defense counsel

 to do so; meanwhile lead counsel contacted defense counsel regarding the impending deadline for

 submission of the Joint Pre-Trial Statement and the need for an extension of time.

            Due to the approaching Hurricane Durian and being out of the office, defense counsel

 agreed to an extension of the deadline for the Joint Pretrial Statement in writing. As of August 30,

 2019, all Florida-based counsel, and in particular, defense counsel based in South Florida, were

 preparing for the impending Hurricane. By this time, a State of Emergency 3 had been declared

 and this Court, along with others throughout Florida were closed. Thus, due to a misunderstanding

 arising from the hectic nature of events on August 30, 2019, a Motion to Continue or Extend was

 not filed, but was planned to be filed when this Court re-opened on September 4, 2019 (as opposed

 to August 30, 2019). Before the Motion to Continue or Extend was filed on September 4, 2019,

 this Court entered the subject Final Order.

            Undersigned counsel represents that this was not a circumstance where any counsel

 intended to not follow the Court’s order. Justice requires that under these circumstances, the

 Plaintiff be granted relief from the Final Order. The Plaintiff requests that this matter be re-

 docketed by the Court so that the parties may file the Joint Pretrial Statement as soon as possible

 and proceed toward trial.

     III.      CONCLUSION

            Plaintiff respectfully requests this Court GRANT this Motion, finding the circumstances

 here justify the Court to vacate or reconsider the entry of the Final Order.

 Date: September 4, 2019.



 3
   https://www.flgov.com/2019/08/28/governor-ron-desantis-declares-state-of-emergency-urges-
 floridians-to-prepare-for-hurricane-dorian/
                                               Page 8 of 9
Case 1:18-cv-20864-JLK Document 43 Entered on FLSD Docket 09/04/2019 Page 9 of 9




  /s/ Syed Zaid Hassan                             /s/ Joel Ewusiak
  Syed Zaid Hassan                                 Joel Ewusiak
  Law Office of Zaid Hassan, LLC                   Fla. Bar No.: 0509361
  11 Mountain Ave., Suite 301                      Ewusiak Law, P.A.
  Bloomfield, CT 06002                             6601 Memorial Highway, Suite 311
  Phone: (860) 819-3648                            Tampa, FL 33615
  Email: zhassan@zaidlawfirm.com                   Telephone: 727.286.3559
  Trial Counsel for Plaintiff                      Fax: 727.286.3219
                                                   Email: joel@ewusiaklaw.com
                                                   Local Counsel for Plaintiff


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on September 4, 2019, the foregoing document was filed using

 the CM/ECF system, which will send notice of electronic filing to all counsel of record.

                                                     /s/ Joel Ewusiak
                                                     Joel Ewusiak




                                            Page 9 of 9
